Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment, filed 10/18/21, has been entered. Claims 1-4, 7, 9, 10, 13-16, 19, 22, 23, 26, 52 and 54 remain pending.



Claim Rejections - 35 USC § 103
Claims 1-4, 7, 9, 10, 13-16, 19, 22, 23, 26, 52 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Deng (US 2019/0104549) in view of Roy (US 9,629,171).
Regarding claims 1, 13, 26, 52 and 54, Deng substantially teaches methods for beam recovery processing (methods for switching to new beams in unfavorable wireless propagation environment, as described on [0002], utilizing the preselected resource sets, as described on [0003] and [0004]), comprising:
transmitting, by a network-side device (SCmB, base station, as shown on Fig. 15), a first indication message to a mobile terminal (mWTRU, mobile terminal, shown on Fig. 15 and described on [0147]-[0154])  in response to that a preset trigger condition is met, wherein the first indication message is used to indicate a new beam pair link BPL (Beam pair scheduling and switching message 1909 is transmitted from the base station to the mobile terminal in response to the Beam switching measurement 1900, comprising quality conditions compared with the predetermined threshold and reporting the result to the base station by the indication message 1903, as shown on Fig. 19A and described on [0188]), and the preset trigger condition comprises 
wherein before transmitting by the network-side device the first indication message to the mobile terminal in response to that the preset trigger condition is met (performing initial pairing procedure, prior to the transmission of the first indication message, as shown on Fig. 14 and described on [0141]-[0146]),
transmitting a configuration of beam porting to a mobile terminal after a successful random access procedure (the mobile terminal/WTRU receives a measurement request with scheduling/configuration, shown as 1401a or 1402a, as described on [0142] and [0143]);
receiving a beam report transmitted by the mobile terminal through beam training based on the configuration of the beam reporting (the base station receives the measurement results according to the beamforming, shown as 1401c or 1402d and described on [0142] and [0143]); and
determining an BPL for data, transmission based on the beam report wherein the BPL, comprises an control channel BPL and indicating a new traffic channel BPL (the BPL quality is determined by a comparison with a predetermined threshold, as described on [0146], and determining a new BPL data channel for transmission is shown as 1404b and described on [0145], wherein the control channel is defined on [0121] and the data channel is defined on [0120]),

Deng does not teach a separate/second stage for the narrow beam training and selecting the optimal beams for the new traffic control BLP.
Roy teaches the beam recovery method, shown on Fig. 2A-G and described on 10:31-11:53, comprising the beam training procedure according to IEEE 802.11ad, which starts with quasi-omni stage and proceed to the beam refining/training operation, as described on 20:55-64, and selecting the best or optimum sectors/group of beams for the beam training procedure, as shown on Fig. 11 and described on 20:65-22:33. 
A combination of Deng teaching and Roy teaching as a whole would have been obvious before the effective filing of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to improve the method/system of Deng by using the best or optimum beams to simplify the recovery processing and/or increase the speed of the recovery processing.
In addition, regarding claims 13 and 52, Deng teaches the mobile terminal, shown on Fig. 1B and comprising a processor and a memory performing the corresponding steps, shown on Fig. 19A and described above.
In addition, regarding claim 26, Deng teaches the base station SCmB comprising a processor, as described on [0068], which includes a memory, as described on [0365], to perform the steps shown on Fig. 19A and described above, including the data transmission, shown on Fig. 19B and described on [0189]. 


Regarding claims 2 and 14, Deng teaches prior to the first message to the mobile terminal, described as 1909, the base station receives the target data from the terminal, described as 1903, which is based on the measurement result, including the preset threshold at the mobile terminal 1902, as described on [0188], and use a beam switch request bit, as described on [0185], or PRACH resources, as described on [0220]-[0222].
Regarding claims 3, 4, 15 and 16, Deng teaches using one bit in the first signaling to indicate the start of the beam switching, as described on [0185].
Regarding claims 7 and 19, Deng teaches the mobile terminal transmitting NACK, as described on [0185], or performing the beam pairs switching based on CQI/RSRQ, as described on [0213].
Regarding claims 9 and 22, Deng teaches the narrow beam pairs, which are organized into the dedicated control channels 1402c, 1403c or 1404c and the dedicated data channels 1403d, shown on Fig. 14 and described on [0141]-[0144].
Regarding claims 10 and 23, Deng teaches performing the data transmission in the same time resource a TTI, as described on [0145], or a subframe, as shown on Fig. 14.

Response to Arguments
Applicant’s arguments filed 10/18/21 have been fully considered but they are not persuasive. 

On pages 11 and 12 of the Response, Applicant argues that Deng does not teach optimal control channel obtained through the beam training procedure.
Examiner respectfully disagrees.
Deng clearly teaches a control channel as a beamformed control channel on [0121], and Fig. 14 provides clear identification of the ends of the channel. The rejection above admitted, that Deng does not teach “optimal” control channel, so arguments directed to any “optimal” limitations of Deng teaching are incorrect.

On pages 13-15 of the Response, Applicant argues that sector and the control channel are not compatible concepts.
Examiner respectfully disagrees.
Applicant’s citing of [0043] and [0131] of Roy is not understood, because Roy teaching is a patent, US 9,629,171, and does not have such paragraphs, typical for the Patent Applications.
Anyway, Deng clearly defines sectors as a group of beams, which can deliver references or data packages, shown on Fig. 13 and described on [0140]. Roy describes the sectorized antenna with multiple sectors transmitting or receiving in different directions on 20:65-21:24, which comprise groups of beams and are used for fine beam training, wherein optimum sectors are equivalent optimal group of beams, as described on 21:25-22:28. Sectors of Deng and Roy are similar.


On pages 15 and 16 of the Response, Applicant argues that claim 1 is allowable over a combination of Deng and Roy, because none of them teaches determining and performing fine beam training within BLP procedure.
Examiner respectfully disagrees.
Deng clearly teaches the beamforming operation, as shown on Fig. 14 and described on [0141-[0146], which comprises all the beamforming steps of the claim 1, particularly the base station sending a schedule/structure to the UE, the UE performing the measurements on the beams pairs and reporting the measurements results to the base station, which are compared with a threshold to eliminate the bad quality pairs (see the rejection for details) and using new traffic/data channel for BLP, shown as 1404b and described on [0145].
Roy provides an improvement to the method of Deng by selecting the optimal or the best pairs, as shown on Fig. 11 and described on 20:65-22:33, and describes the beam training procedure according to IEEE 802.11ad, which starts with quasi-omni stage and proceed to the fine/narrow beam training operation, as described on 20:55-22:28. 
See the rejections above for details.
 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRY LEVITAN whose telephone number is (571)272-3093.  The examiner can normally be reached on 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 5712723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


DMITRY LEVITAN
Primary Examiner
Art Unit 2461


                                                                                                                                        /DMITRY LEVITAN/Primary Examiner, Art Unit 2461